Exhibit 10.9 [ex10_9optionagreement.htm] 

NON-STATUTORY OPTION AGREEMENT

 

 

THIS NON-STATUTORY OPTION AGREEMENT ("Option") is entered into effective the
15th day of November 2016, by and between Fred G. Luke, a natural person
residing in Orange County California ("Optionee") and NuLife Sciences Inc. Inc.,
a publicly held Nevada corporation (the "Company").

 

WHEREAS, the Company and Optionee are parties to an Advisory Agreement effective
July 15, 2016 (the "Advisory Agreement"); and,

 

WHEREAS, in consideration for and as an inducement for Optionee entering into
the Advisory Agreement, joining the Company as an officer, and Optionee's
efforts preceding the effective date of the Advisory Agreement, the Company
hereby agrees to grant to Optionee options to purchase shares of its $.001 par
value common stock ("Common Stock").

 

NOW, THEREFORE, for and in consideration of the mutual promises herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
Optionee and the Company agree as follows:

 

1.The Option

 

In consideration for Optionee entering into the Advisory Agreement, the Company
hereby agrees and does grant to Optionee, to become effective and vest to
Optionee upon execution hereof, the option to acquire up to One Million Five
Hundred Thousand (1,500,000) shares of the Company's Common Stock (the "Option
Shares"), issuable from the Company's Stock Plan (as defined in the Advisory
Agreement).

 

2.Option Term and Exercise Price

 

A.Term of Option. Subject to the terms of this Option, Optionee shall have the
right to exercise the Option in whole or in part, until the third (3rd)
anniversary of the Company's execution hereof.

 

B.Exercise Price. The exercise price per share of the Common Stock under this
Option shall be not less than One Hundred Ten percent (110%) of the ten (10) day
lowest trailing average closing Bid price of such shares on the date of the
execution of the Option Agreement, which is Fourteen cents ($.14) per shares,
subject to adjustment hereunder (the "Exercise Price").

 

C.Mechanics of Exercise. Exercise of the purchase rights represented by this
Option may be made, in whole or in part during the Term of this Option by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Optionee at the address
of such Optionee appearing on the books of the Company); and, within Three (3)
Trading Days of the date said Notice of Exercise is delivered to the Company,
the Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank, or by way of a "cashless exercise" as set forth in paragraph 2D
below. Notwithstanding anything herein to the contrary, the Optionee shall not
be required to physically surrender this Option to the Company until the
Optionee has purchased all of the Option Shares available hereunder and the
Option has been exercised in full, in which case, the Optionee shall surrender
this Option to the Company for cancellation within ten (10) Trading Days
following Optionee's receipt of the balance of the Option Shares so number of
Option Shares available hereunder shall have the effect of lowering the
outstanding number of Option Shares purchasable hereunder in an amount equal to
the applicable number of Option Shares purchased. The Optionee and the Company
shall maintain records showing the number of Option Shares purchased and the
date of such purchases.

 

 

The Company shall deliver any objection to any Notice of Exercise Form within
one (1) Business Day of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Optionee shall be controlling and determinative
in the absence of manifest error. The Optionee and any assignee, by acceptance
of this Option, acknowledge and agree that, by reason of the provisions of this
paragraph 2, following the purchase of a portion of the Option Shares hereunder,
the number of Option Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

 

D.Cashless Exercise. This Option may also be exercised at such time by means of
a "cashless exercise" in which the Optionee shall be entitled to receive a
certificate for the number of Option Shares by (a) payment of the Exercise
Price, as set forth in paragraph 2B. above, (b) by tendering to the Company that
number of shares of the Company's Common Stock either owned or due to be issued
to Optionee by the Company for Services rendered ("Advisors Shares"), having a
Fair Market Value equal to the Exercise Price of the Option Shares then being
purchased pursuant to this Option, or (c) voluntarily reducing the number of
Option Shares ("Surrendered Shares ") having a Fair Market Value equal to the
Exercise Price of the Option Shares then being purchased. Fair Market Value, for
the purposes of this Option shall be calculated by multiplying the Ten (10) day
trailing average closing Bid price for the Company's Common Stock times the
number of Advisors Shares or Surrendered Shares, as the case may be.

 

3.Mechanics of Exercise

 

Exercise of the purchase rights represented by this Option may be made, in whole
or in part during the Term of this Option by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form attached hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Optionee at the address of such Optionee appearing on the
books of the Company). Upon receipt of Optionee's Notice of Exercise the Company
shall immediately cause the delivery of the Option Shares, to be issued from the
Stock Plan, so purchased to Optionee, or in such name or names as Optionee may
designate. In the event the Option is exercised in respect of less than all of
the Option Shares purchasable on such exercise at any time prior to the date of
expiration hereof, the remaining Option Shares shall continue to be subject to
adjustment as set forth herein; provided however, that within ten (10) Trading
Days of the date said Notice of Exercise is delivered to the Company, the
Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier' s check drawn on a United
States bank, or by way of a "cashless exercise" as set forth in paragraph 2D.
above.

 

Notwithstanding anything herein to the contrary, the Optionee shall not be
required to physically surrender this Option to the Company until the Optionee
has purchased all of the Option Shares available hereunder and the Option has
been exercised in full, in which case, the Optionee shall surrender this Option
to the Company for cancellation within ten (10) Trading Days following
Optionees's receipt of the balance of the Option Shares so exercised. Partial
exercises of this Option resulting in purchases of a portion of the total number
of Option Shares available hereunder shall have the effect of lowering the
outstanding number of Option Shares purchasable hereunder in an amount equal to
the applicable number of Option Shares purchased. The Optionee and the Company
shall maintain records showing the number of Option Shares purchased and the
date of such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Business Day of receipt of such notice. In the
event of any dispute or discrepancy, the records of the Optionee shall be
controlling and determinative in the absence of manifest error. The Optionee and
any assignee, by acceptance of this Option, acknowledge and agree that , by
reason of the provisions of paragraph 2 or 3, following the purchase of a
portion of the Option Shares hereunder, the number of Option Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

 

 

 

4.Adjustment of Option Shares

 

The number of Option Shares purchasable pursuant to this Option shall be subject
to adjustment from time to time upon the happening of certain events, as
follows:

 

A.Adjustment for Recapitalization. In the event the Company shall (a) subdivide
its outstanding shares of Common Stock, or (b) issue or convert by a
reclassification or recapitalization of its shares of Common Stock into, for, or
with other securities (a "Recapitalization"), the number of Option Shares
purchasable hereunder immediately following such Recapitalization shall be
adjusted so that Optionee shall be entitled to receive the kind and number of
Option Shares or other securities of the Company measured as a percentage of the
current issued and outstanding shares of Company's Common Stock as of the date
hereof, which it would have been entitled to receive had such Option been
exercised immediately prior to the happening of such event or any record date
with respect thereto; provided however that, notwithstanding anything in this
Option or the Advisory Agreement to the contrary, the number of Option Shares
shall not be reduced or affected in any way as a result of a reverse stock split
either by a reduction of the number of Option Shares or an increase in the
Option Price (the "Repricing"), unless such Repricing is mutually agreed upon in
writing between Optionee and the Company prior to any adjustment.

 

B.Preservation of Purchase Rights Under Consolidation. Subject to paragraph 4A.
above, in case of any Recapitalization or any other consolidation of the Company
with or merger of the Company into another corporation, or in case of any sale
or conveyance to another third party (a "successor") of the property of the
Company, in its entirety or substantially in its entirety, the Company shall,
prior to the Closing of such transaction, cause such successor or purchasing
party, to acknowledge and assume in writing responsibility for the Company's
obligations hereunder, and to grant Optionee the right thereafter upon payment
of the Option Price to purchase the kind and the greater of (a) the number of
Option Shares as stated here, or (b) an equivalent percentage of successor's
shares as the Option Shares now represent to the Company's total shares issued
and outstanding or other securities and property of the successor, which
Optionee would have been entitled to receive after the happening of such
consolidation, merger, sale or conveyance. The provisions of this paragraph
shall similarly apply to successive consolidations, mergers, sales or
conveyances.

 

C.Notice of Adjustment. Whenever the number of Option Shares purchasable
hereunder is adjusted, as herein provided, the Company shall mail by first class
mail, postage prepaid, to Optionee notice of such adjustment or adjustments, and
shall deliver to Optionee setting forth the adjusted number of Option Shares
purchasable and a brief statement of the facts requiring such adjustment,
including the computation by which such adjustment was made.

 

5.Assignment

 

The rights represented by this Option may only be assigned or transferred by
Optionee to an affiliate or retirement plan, or to a trust if affected as the
result of estate planning. For the purpose of this Option, the term "affiliate"
shall be defined as a family member or an enterprise that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control of Optionee; otherwise, this Option and the rights
hereunder shall not be assigned. Any attempted levy against this Option or the
Option Shares, or the proceeds therefrom, shall void this Option in its
entirety.

 

 

 

6.Registration of Option Shares

 

Provided the Company is eligible to file a Registration Statement on Form S-8 or
another applicable registration statement, then no later than ten (10) days
following the date hereof as to the Option Shares, and as to an anticipated
event giving rise to the obligation by the Company to issue Optionee, serving as
the Company's Advisor, Director or Executive Officer, shares of the Company's
Common Stock comprising such fee shall be registered by the Company with the
Securities and Exchange Commission under the applicable registration statement,
and the Company shall cause such registration statement to remain effective at
all times while Optionee has the right to purchase Option Shares.

 

At Optionee 's election, all or any portion of the Option Shares may be issued
prior to registration in reliance on exemptions from registration provided by
Section 4(2) of the Securities Act of 1933, as amended (the "'Act"), Regulation
D of the Act, and applicable state securities laws.

 

Failing file an applicable registration statement to register the Option Shares
and any other shares due to Advisor or its designee(s), the Term of this Option
shall be tolled as to those Option Shares not exercised by Optionee, until the
Company becomes effects a registration of the Option Shares, or the remaining
balance of such shares in the event Optionee has elected to purchase, and has
received a portion but not all of the Option Shares without an effective
registration statement.

 

7.Further Documentation

 

Each party hereto agrees to execute such additional instruments and take such
action as may be reasonably requested by the other party to affect the
transaction, or otherwise to carry out the intent and purposes of this Option.

 

8.Notices

 

All notices and other communications hereunder shall be in writing and shall be
sent by prepaid first class mail to the parties at the following addresses, as
amended by the parties with written notice to the other:

 

In the case of the Company:

Smoofi, Inc

Attn: CEO

1031 Calle Recodo Ste B

San Clemente CA 92673

Telephone: 1.949.973.0684

Facsimile: 1.

Email: info@nulifesciences.com

 

In the case of Advisor:

Fred G. Advisor

 

 

Telephone: 1.949.400.1415 Email: I uke.gmai@gmail.com

 

9.Governing Law

 

This Option was negotiated, and shall be governed by the laws of California
notwithstanding any conflict-of-law provision to the contrary.

 

 

 

This Option sets forth the entire understanding as to Optionee's rights to
purchase shares of the Company's Common Stock, and no other prior written oral
statement or agreement related to Optionee's right as to the Option Shares shall
be recognized or enforced, save and except the Advisory Agreement.

 

10.Severability

 

If a court of competent jurisdiction determines that any clause or provision of
this Option is invalid, illegal or unenforceable, the other clauses and
provisions of the Option shall remain in full force and effect and the clauses
and provisions which are determined to be void, illegal or unenforceable shall
be limited, so that they shall remain in effect to the extent permissible by
law.

 

11.Headings

 

The section and subsection headings in this Option are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Option.

 

12.Counterparts

 

This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile, telecopy or other reproduction of this
instrument may be executed by one or more parties hereto and such executed copy
may be delivered by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
agree to execute an original of this instrument as well as any facsimile,
telecopy or other reproduction hereof.

 

IN WITNESS WHEREOF, the parties have executed this Option the day and year first
written above.

 

“Optionee”

 

__________________________

Fred G. Luke

a natural person

 

The “Company”

NuLife Sciences Inc.

a Nevada corporation

 

By __________________________

Name:

Title:

 

 

NOTICE OF EXERCISE

 

TO: NuLife Sciences Inc.

 

(1)               The undersigned hereby elects to purchase
_____________________________ (______________) Option Shares of the Company
pursuant to the terms of the attached Option (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

(2)               Payment shall take the form of (check applicable box):

[ ] in lawful money of the United States; or

[ ] [if permitted] the cancellation of such number of Option Shares as is
necessary, in accordance with the terms set forth in subsection 2D., to exercise
this Option with respect to the maximum number of Option Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2D.

(3)               Please issue the Option Shares to the following: (__) DWAC
Account Number as follows, or (__) by physical delivery of a certificate or
certificates to the following address:

______________________________

______________________________

_______________________________

_______________________________

 

(4)               Accredited Investor. The undersigned is an "accredited
investor" as defined in Regulation D promulgated under the Securities Act of
1933, as amended.

 

[SIGNATURE OF OPTIONEE]

 

Name of Investing Entity:
__________________________________________________________

 

Signature of Authorized Signatory of Investing Entity:

________________________________________________________________________________________

 

Name of Authorized Signatory:
______________________________________________________

 

Title of Authorized Signatory:
_______________________________________________________

 

Date: _______________________, ___________

 

 

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Option, execute this form and supply required
information. Do not use this form to exercise the Option )

 

 

FOR VALUE RECEIVED, the undersigned, holder of the Option Agreement between the
undersigned and Smoofi Inc. dated _______________________, 201_, hereby assigns
all, or that portion of the Option, and all rights evidenced thereby,
representing ________________________(__________________) Option Shares (as
defined in the Option) , to:

________________________________________________________________________________________

 

whose address is:

 

______________________________________________________________________________________

 

Optionee's Signature: ___________________________________

 

Optionee's Address: ______________________________________

 

______________________________________

 

______________________________________

 

 

 

 

 

 

Signature Guaranteed: ___________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Option, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Option.

